Citation Nr: 0829564	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-08 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to additional vocational rehabilitation benefits 
under the provisions of Chapter 31, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1987 to June 
1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 Administrative Decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that determined the need for an extension 
of entitlement to additional training was not necessary based 
on the veteran's education and employment status.  

The veteran currently resides in Wyoming, and in May 2007, he 
testified at a personal hearing before the undersigned 
Veterans Law Judge sitting at the RO in Cheyenne, Wyoming.  A 
transcript of his testimony is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks additional vocational rehabilitation 
benefits.  The record reflects that the veteran has earned an 
associates degree in his chosen field of Information 
Technology/Computer Science; however, he asserts that he is 
not currently "employment ready" because he does not yet 
have a 4-year bachelor's degree in his chosen field.  

According to his hearing testimony, the veteran's account of 
his employment and education history is inconsistent with the 
information in the record.  For example, the record reflects 
that the veteran works part time as a contractor making 
$75.00 per hour; however, the veteran maintains that he works 
very limited hours in that capacity, that this occasional 
contracting work is neither steady nor predictable.  

The veteran testified that in order to find gainful, full-
time employment in his field, he requires a four-year degree.  
In other words, the veteran maintains that he has not been 
rehabilitated to the point of employability.  He testified 
that his initial Individualized Written Rehabilitation Plan 
(IWRP) from 1994 indicated that he would earn a bachelor's 
degree (albeit in sociology or psychology), and as such, he 
should now be allowed to fulfill that goal, despite the fact 
that his current field is that of Information 
Technology/Computer Science.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and provide an accurate 
history of the veteran's educational 
background and employment.  

2.  After resolving the inconsistencies 
regarding the veteran's education and 
employment history, determine if the 
veteran's education and work history 
result in "employment ready" status.  

3.  Readjudicate the veteran's claim 
regarding eligibility for vocational 
rehabilitation benefits to obtain a 
bachelor's degree in Information 
Technology/Computer Science.  If the 
benefits sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC), and an appropriate 
period of time allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




